              Case 3:21-cv-00526-YY        Document 17    Filed 07/29/21     Page 1 of 3




  Quinn E. Kuranz, OSB No. 114375
  quinn@kuranzlaw.com
  The Office of Q.E. Kuranz, Attorney at Law LLC
  65 SW Yamhill St. Suite 300,
  Portland, OR 97204
  Telephone: (503) 914-3930
  Attorney for Plaintiff


         Attorney for Defendants
                              UNITED STATES DISTRICT COURT
                                        DISTRICT OF OREGON

                                        PORTLAND DIVISION

  M.L.                                                   CASE NO.: 3:21-CV-0526-YY
                                        Plaintiff,

         v.                                            PROPOSED RULE 26(F)
                                                       DISCOVERY PLAN AND
  CASTRO & CANTU, LLC, JOHN CANTU,                     CONFERENCE REPORT
  BEATRIZ CANTU, INTERMOUNTAIN
  CLAIMS, INC., AND JOE LEE,
                                   Defendants.


                                   I.       Conference of Counsel
         Counsel for the parties conferred by telephone on June 1, 2021, concerning scheduling and
  discovery issues and jointly herein submit the following Status Report in preparation for the Rule
  16 conference.
         At this time, the parties do not consent to magistrate jurisdiction, but will continue to
  discuss that question moving forward.




Page 1   SCHEDULING ORDER
           Case 3:21-cv-00526-YY           Document 17     Filed 07/29/21     Page 2 of 3




                                     II.      Initial Disclosures
         The parties will exchange initial disclosures and initial discovery protocols as required by

  Fed. R. Civ. P. 26(a)(1) and LR 26-7 and intend on exchanging initial disclosures by 5:00 PM on
  August 20, 2021.
                                       III.    Discovery Plan
         The following discovery plan will follow:


         A.     The parties anticipate the following subject areas for discovery: communications

                between Defendants concerning the decision to terminate Plaintiff; Defendants’

                actions concerning other injured workers; Defendants’ actions concerning injured

                workers who do not speak English or speak Spanish; Defendants’ investigative

                training and research into administering and investigating workers’ compensation

                claims and administering benefits; adverse impact discrimination on the way in

                which Defendants implement their workers’ compensation system; Plaintiff’s work

                history; Plaintiff’s economic and non-economic damages.

         B.     Depositions of the organizational representatives of LLC or Corporate Defendants,

                individual Defendants, and Plaintiff and any others that may be necessary.

                                           IV. SCHEDULING

         A. The deadline to join all parties is November 26, 2021.

         B. The last date for completion of non-expert discovery is February 25, 2022.

         C. Dispositive Motions are due April 29, 2022.

         D. The Joint Alternate Dispute Resolution Report is due thirty days after final resolution




Page 2   SCHEDULING ORDER
           Case 3:21-cv-00526-YY         Document 17       Filed 07/29/21    Page 3 of 3




                of the dispositive motions or May 20, 2022, if no dispositive motions are filed.

         E. The parties will schedule a trial schedule with the court after dispositive motions are

                heard, or at the direction of the court.



  Respectfully submitted:



   Dated: July 29, 2021                              Dated July 29, 2021

   s/ Quinn E. Kuranz                                s/ Fredd Cann

   The Office of Q.E. Kuranz, Attorney at Law Cann Lawyers
   LLC                                        620 SW Main St., Suite 205
   65 SW Yamhill St. Suite 300,               Portland, OR 97205
                                              Phone: 503-226-6529
   Portland, OR 97204                         Attorney for John and Beatriz Cantu
   Telephone: (503) 914-3930
   Attorney for Plaintiff

   Dated July 29, 2021                               Dated July 29, 2021
   s/Randi Ensley                                    s/ Stephen McCarthy
   Randi Ensley                                      Stephen McCarthy
   SBH Legal                                         McCarthy Law Firm, LLC
   1200 SW Main St.                                  9220 SW Barbur Blvd, Suite 119 #286
   Portland, OR 97205                                Portland, OR 97219
   Phone: 503-412-3119                               Phone 503-887-1039
   of Attorneys for Intermountain Claims,            Attorney for Castro & Cantu, LLC
   Inc., and Joe Lee




Page 3   SCHEDULING ORDER
